Name: Commission Regulation (EEC) No 2497/91 of 19 August 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 231 /16 Official Journal of the European Communities 20 . 8 . 91 COMMISSION REGULATION (EEC) No 2497/91 of 19 August 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2412/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 Q, as last amended by Regulation (EEC) No 2463/91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . 2 . However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 20 August 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 20 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 162, 26. 6 . 1991 , p. 27. (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No -L 224, 12. 8 . 1991 , p. 46. (0 OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 169, 29. 6. 1991 , p. 16 . (8) OJ No L 226, 14. 8 . 1991 , p. 21 . (*) OJ No L 266,. 28 . 9 . 1983, p. 1 . 20 . 8 . 91 Official Journal of the European Communities No L 231 / 17 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) I Current 1st period 2nd period 3rd period 4th period 5th period 1 8 (') 9 (') ioo 110 12 (') U') 1 . Gross aids (ECU) :  Spain 18,371 18,271 17,961 17,349 16,127 16,025  Portugal 25,341 25,241 24,931 24,319 23,097 22,995  Other Member States 18,371 18,271 17,961 17,349 16,127 16,025 2. Final aids : \ \ \ Seed harvested and processed in : I I II\ l  Federal Republic of Germany (DM) 43,25 43,01 42,28 40,84 37,97 37,73  Netherlands (Fl) 48,73 48,46 47,64 46,02 42,78 42,51  BLEU (Bfrs/Lfrs) 892,03 887,17 872,12 842,40 783,07 778,1.1  France (FF) 145,05 144,26 141,81 136,98 127,33 126,53  Denmark (Dkr) 164,97 164,07 161,29 155,79 144,82 143,90  Ireland ( £ Irl) 16,144 16,056 15,784 15,246 14,172 14,082  United Kingdom ( £) 14,515 14,434 14,186 13,693 12,711 12,627  Italy (Lit) 32 360 32 183 31 637 30 559 28 407 28 130  Greece (Dr) 4 538,03 4 494,95 4 387,36 4 180,42 3 853,86 3 695,81  Spain (Pta) 2 816,20 2 801,44' 2 755,68 2 663,50 2 483,65 2 457,61  Portugal (Esc) 5 361,23 5 340,91 5 270,22 5 138,13 4 889,55 4 838,53 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 8 (') 9 (') io o 110 120 M1) 1 . Gross aids (ECU) :  Spain 19,621 19,521 19,211 18,599 17,377 17,275  Portugal 26,591 26,491 26,181 25,569 24,347 24,245  Other Member States 19,621 19,521 19,211 18,599 17,377 17,275 2. Final aids : \ I ||I l Seed harvested and processed in : \ I III  Federal Republic of Germany (DM) 46,19 45,96 45,23 43,79 40,91 40,67  Netherlands (Fl) 52,05 51,78 50,96 49,33 46,09 45,82  BLEU (Bfrs/Lfrs) 952,72 947,87 932,82 903,10 843,76 838,81  France (FF) 154,92 154,13 151,68 146,85 137,20 136,40  Denmark (Dkr) 176,19 175,30 172,51 167,02 156,04 155,13  Ireland ( £ Irl) 17,242 17,155 16,882 16,344 15,270 15,181  United Kingdom ( £) 15,509 15,429 15,180 14,687 13,705 13,621  Italy (Lit) 34 561 34 385 33 839 32 761 30 609 30 332  Greece (Dr) 4 853,18 4 810,10 4 702,51 4 495,58 4 169,01 4 010,96  Spain (Pta) 3 004,73 2 989,97 2 944,21 2 852,03 2 672,18 2 646,15  Portugal (Esc) 5 622,07 5 601,76 5 531,07 5 398,97 5 150,39 5 099,38 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . No L 231 /18 Official Journal of the European Communities 20 . 8 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 8 (') 9 (') ioo 110 12 0 1 . Gross aids (ECU) : I I  Spain 25,804 25,132 25,437 25,198 24,459  Portugal 32,988 32,328 32,628 32,399 31,680  Other Member States 20,748 20,088 20,388 20,159 19,440 2. Final aids : l \ I (a) Seed harvested and processed in (2) : \ I  Federal Republic of Germany \ I (DM) ' 48,84 47,29 48,00 47,46 45,77  Netherlands (Fl) 55,04 53,28 54,08 53,47 51,57  BLEU (Bfrs/Lfrs) 1 007,45 975,40 989,97 978,85 943,93  France (FF) 163,82 158,61 160,98 159,17 153,49  Denmark (Dkr) 186,31 180,39 183,08 181,03 174,57  Ireland ( £ Irl) 18,233 17,653 17,916 17,715 17,083  United Kingdom ( £) 16,374 15,845 16,085 15,900 15,321  Italy (Lit) 36 547 35 384 35912 35 509 34 243  Greece (Dr) 5 107,75 4 913,69 4 956,51 4 837,69 4 643,71  Portugal (Esc) 6 977,85 6 843,79 6 894,89 6 839,02 6 693,40 (b) Seed harvested in Spain and \ I II processed : l I I II  in Spain (Pta) 3 950,76 3 851,53 3 896,63 3 858,94 3 750,68  in another Member State (Pta) 4 017,78 3 920,36 3 964,64 3 928,57 3 823,19 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,049900 2,048510 2,047370 2,046250 2,046250 2,043160 Fl 2,310700 2,309190 2,307860 2,306780 2,306780 2,303260 Bfrs/Lfrs 42,264800 42,231800 42,203300 42,187000 42,187000 42,118700 FF 6,975220 6,972090 6,969140 6,964610 6,964610 6,957320 Dkr 7,938780 7,934220 7,929910 7,924570 7,924570 7,916710 £Irl 0,767443 0,767083 0,766733 0,766615 0,766615 0,765410 £ 0,700410 0,700977 0,701380 0,701767 0,701767 0,702134 Lit 1 535,30 1 537,20 1 539,09 1 541,08 1 541,08 1 547,93 Dr 226,80400 229,02900 .230,70500 233,30400 233,30400 240,01700 Esc 176,44000 177,11400 177,80300 178,30900 178,30900 179,93500 Pta 128,28400 128,57400 128,83900 129,07100 129,07100 129,65100